Citation Nr: 1103498	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer, 
currently rated as 20 percent disabling.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diverticulitis.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This appeal arises from a January and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issue of service connection for diverticulitis is being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected duodenal ulcer does not 
produce anemia, weight loss or recurrent incapacitating episodes.  

2.  A March 1994 rating decision denied service connection for 
diverticulitis.   The Veteran submitted a notice of disagreement 
in July 1994.  A statement of the case was issued to the Veteran 
by the RO in August 1994.  The Veteran did not submit a timely 
substantive appeal.  

3.  The evidence submitted since the March 1994 rating decision 
is related to an unsubstantiated fact, and provides a reasonable 
possibility the Veteran's claim for service connection for 
diverticulitis may be substantiated.  

4.  A November 1971 rating decision which denied service 
connection for a lung disorder was not appealed.  

5.  An October 1985 rating decision denied a request to reopen 
the claim for service connection for a lung disorder.  The 
Veteran did not file a notice of disagreement with that decision.  

6.  A March 1986 deferred rating decision found the Veteran had 
failed to prosecute his claim.  The Veteran did not file a notice 
of disagreement with that rating decision.  

7.  An April 1987 rating decision denied the Veterans' request to 
reopen the claim for service connection for a lung disorder.  The 
Veteran was notified his request had been denied in an April 1987 
letter from the RO.  The Veteran did not submit a notice of 
disagreement with the April 1987 rating decision.  

8.  The evidence submitted since April 1987 rating decision is 
not related to an unsubstantiated fact, and does not provides a 
reasonable possibility the Veteran's claim for service connection 
for a lung disorder may be substantiated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).  

2.  The March 1994 rating decision is final.  38 C.F.R. § 3.104, 
20.1103 (1993).  

3.  New and material evidence has been submitted to reopen the 
claim for service connection for diverticulitis.  38 C.F.R. 
§ 3.156 (2010).  

4.  The April 1987 rating decision denying service connection for 
a lung disorder is final.  38 C.F.R. §§ 3.104, 19.192 (1986).  

5.  New and material evidence has not been submitted to reopen 
the claim for service connection for a lung disorder.  38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his claim for an increased rating for duodenal 
ulcer in December 2004.  A December 2004 letter from the RO to 
the Veteran informed him of what was needed from him, what the 
evidence must show to support an increase, and how VA could help 
him with his claim.  

The Veteran requested his claim for service connection for 
diverticulitis be reopened in August 2006.  The RO sent the 
Veteran a letter in October which addressed the notice 
requirements set out in the applicable law.  It explained that 
new and material evidence was necessary to reopen the claim and 
informed the Veteran of the basis for the prior final denial of 
his claim.  

The Veteran requested his claim for service connection for a lung 
disorder be reopened in February 2006.  The RO sent the Veteran a 
letter in August 2006 which addressed the notice requirements set 
out in the applicable law.  It explained that new and material 
evidence was necessary to reopen the claim and informed the 
Veteran of the basis for the prior final denial of his claim.  

The VA and private medical records identified by the Veteran were 
obtained.  VA examination of the digestive system was conducted. 

The Board notes the Veteran revoked his power of attorney 
designating a veterans service organization as his 
representative.  He retained an attorney to represent him, but 
that representation was limited to issues which are not currently 
before the Board.  

No further notice or assistance with the claims for an increased 
rating for duodenal ulcer and whether new and material evidence 
has been submitted to reopen the claim for a lung disorder is 
required.  The issue of service connection for diverticulitis is 
reopened below and additional development required is addressed 
in the remand portion of this decision.  



Increased Rating for Duodenal Ulcer

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing clinical findings with the criteria set forth in the 
rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

VA also has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App 589 
(1991).  These regulations include 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  

The Schedule for Rating Disabilities provides the following 
criteria for evaluating disability due to duodenal ulcer.  

Severe; pain only partially relieved by standard ulcer 
therapy,  periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health is rated 
as 60 percent disabling.  

Moderately severe; less than severe but with 
impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating  episodes averaging 
10 days or more in duration at least four or more 
times a year is rated as 40 percent disabling. 

Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations is rated as 20 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2010).  

The record shows the Veteran submitted a claim for service 
connection for an ulcer in November 1985.  Evidence obtained in 
connection with that claim showed treatment for what was 
indicated to be an ulcer as early as February 1970, less than one 
year after the Veteran's service discharge.  An August 1986 
rating decision granted service connection for a duodenal ulcer 
and assigned a noncompensable rating.  A January 1994 rating 
decision granted a 10 percent rating for duodenal ulcer.  The 
January 2006 rating decision, currently on appeal, granted a 20 
percent rating for duodenal ulcer disease.  The Veteran is 
seeking a higher rating than 20 percent.  

The Board has reviewed the Veteran's history of duodenal ulcer 
disease.  Various pieces of evidence reflect findings as 
described.   

VA examination in July 1986 includes a series of gastrointestinal 
(GI) X-rays.  They revealed no evidence of an ulcer.  

January 1988 private records include an upper GI series which 
revealed a deformed duodenal bulb with an area of barium pooling 
at the apex of the duodenal bulb suggestive of an ulcer crater.  
May 1988 VA examination report does not include a  diagnosis of 
an ulcer.  

In April 1994 the Veteran was examined by VA to determine the 
severity of his duodenal ulcer.  The Veteran weighed 205 pounds 
and was measured as 73 inches tall.  During the last year he had 
weighed 198 pounds.  The Veteran was not anemic.  A hiatal hernia 
and diverticulitis were diagnosed, not an ulcer.  

May 1994 VA barium study found the esophagus, stomach, and 
duodenum were normal except for a hiatal hernia without reflux.  

A February 1995 VA upper GI series found the duodenum was normal.  
A hiatal hernia was seen.  

VA records in January 2001 indicate the Veteran weighed 201 
pounds.  August 2001 VA records reveal his weight was 199.6.  

In December 2004, it was recorded in VA notes that the Veteran 
had gradually lost 30 pounds.  

VA examination in May 2005 includes the Veteran's complaints of 
occasional diarrhea, constipation, hematemesis and at least twice 
a week he vomited.  He was taking Prevacid.  He had gained 7 or 8 
pounds over the past three months.  He weighed 192 pounds.  Upper 
GI showed the duodenal bulb was contracted and there was minimal 
thickening of the duodenal mucosal fold.  Findings suggested mild 
duodenitis.  No gastric ulcer was seen.  A history of duodenal 
ulcer disease was recorded but otherwise the examiner stated it 
was a normal examination.  

August 2005 VA records reveal the Veteran weighed 200 pounds.  In 
October 2005 he weighed 204.6 pounds.  

A November 2006 VA esophagogastroduodenoscopy (EGD) found both 
the duodenal bulb and the second duodenum were entirely normal.  
Biopsy indicated the Veteran was h. pylori negative.  

In May 2008, VA records revealed the Veteran was taking 
Amoxicillin for positive h. pylori.  Although a past medical 
history of duodenal ulcer was noted, no current diagnosis of 
ulcer was recorded, only gastroesophageal reflux disease (GERD), 
diverticulitis and left inguinal pruritis.  

July 2009 VA records specifically noted there had been no 
unintentional weigh loss during the past month 

VA examination in November 2009 reveals the Veteran reported his 
service connected duodenal ulcer had no impact on his 
employability.  He weighed 224 pounds.  Upper GI revealed the 
duodenal bulb and C-loop to the ligament Treitz were normal with 
no sign of ulceration.  The diagnosis was service connected 
duodenal ulcer healed with no residuals.  

A higher rating for duodenal ulcer requires evidence of 
moderately severe impairment, with anemia and weight loss, or 
incapacitating episodes.  While the Veterans weight has 
fluctuated there is no evidence of severe impairment of health 
due to symptoms of his duodenal ulcer.  Anemia has not been 
diagnosed, and no periods of incapacitating episodes shown.  In 
fact, there is no evidence of a duodenal ulcer during the rating 
period.  No ulcer was found on GI examination and the current VA 
examination report included diagnosis of a healed duodenal ulcer 
without residuals.  

A careful review of his VA treatment records reflects flare ups 
of diverticulitis, but no incapacitating episodes of duodenal 
ulcer disease.  The Veteran complained of abdominal pain, but it 
was not attributed to his service connected duodenal ulcer 
disease.  Indeed, in November 2009 he told a VA examiner his 
ulcer disease had no impact on his employability.  

The preponderance of the evidence is against the claim for an 
increased rating for a duodenal ulcer.   

New and Material 

Once entitlement to service connection for a given disorder has 
been denied and has not been timely appealed, that determination 
is final.  In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

A Notice of Disagreement shall be filed within 1 year from the 
date of mailing of notification of the initial review and 
determination; otherwise, that determination will become final 
and is not subject to revision.  The date of the letter of 
notification will be considered the date of mailing for the 
purposes of determining whether a timely appeal has been filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2010).  

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely Substantive Appeal.  38 C.F.R. § 20.200 (2010).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

A.	Diverticulitis

A March 1994 rating decision denied service connection for 
diverticulitis.   The Veteran submitted a notice of disagreement 
in July 1994.  A statement of the case was issued to the Veteran 
by the RO in August 1994.  The Veteran did not submit a timely 
substantive appeal.  The March 1994 rating decision is final.  
38 C.F.R. §§ 3.104, 20.1103 (1993).  

The Veteran requested his claim for service connection for 
diverticulitis be reopened in August 2005.  A January 2006 rating 
decision denied the request on the basis that new and material 
evidence had not been submitted.  The Veteran appealed. 

The evidence obtained since 1994 includes for the first time, a 
medical opinion (dated in August 2006 from a private physician, 
Dr. Michael Hoffman), which attributes the Veteran's abdominal 
pain suffered in 1969 to diverticulitis.  Assuming this to be 
credible for purposes of reopening, and as it is the first piece 
of evidence from a competent source to indicate the onset of the 
claimed disability as occurring in-service, it raises a 
reasonable possibility of substantiating the claim for service 
connection.  Accordingly, the claim is reopened, and to this 
extent the appeal is granted.  


B. Lung Disorder

A November 1971 rating decision denied service connection for  
restrictive lung disease.  A November 1971 letter from the RO to 
the Veteran informed him his claim of a lung disorder had been 
denied.  The Veteran did not file a notice of disagreement with 
the November 1971 rating decision.  The November 1971 rating 
decision is final.  38 C.F.R. §§ 3.104, 19.153 (1971).  

The Veteran clarified in August 1985 that he had submitted a 
claim for a chronic cough, not a lung disorder.  An October 1985 
rating decision found that new and material evidence had not been 
submitted to reopen the claim for service connection for a lung 
disorder.  In November of 1985 the Veteran responded that he was 
submitting evidence which showed he had a lung condition and 
other respiratory problems in service.  A March 1986 deferred 
rating decision found the Veteran had failed to prosecute his 
claim and the evidence was insufficient for rating purposes.  An 
April 1986 letter to the Veteran from the RO informed him that 
due to his failure to appear for VA examination his claim had 
been denied.  

An April 1987 rating decision indicates the Veteran submitted a 
request to reopen his claim for service connection for a lung 
disorder in October 1986.  The RO in the April 1987 rating 
decision found that new and material evidence had not been 
submitted to reopen the claim for service connection for a lung 
disorder.  An April 1987 letter from the RO to the Veteran 
informed him that his request to reopen his claim had been 
denied.  The April 1987 rating decision is final.  38 C.F.R. 
§§ 3.104, 19.192 (1986).  

An October 2006 rating decision denied the Veteran's latest 
request to reopen the claim.  The RO sent a letter to the Veteran 
in October 2006 which informed him that new and material evidence 
to reopen the claim had not been submitted.  The Veteran filed 
his notice of disagreement with that determination in October 
2006.  In January 2007 the RO issued a statement of the case to 
the Veteran.  He submitted his substantive appeal in February 
2007.  That appeal is the subject of this decision.  

The United States Court of Appeals for Veterans Claims (Court) 
has held VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In this case, the April 1987 rating decision is the last final 
disallowance of the claim.  

In April 1987 the evidence in the claims folder included the 
following:

December 1966 Report of Medical Examination indicating his lungs 
were normal.  June 1967 physical inspection found no additional 
defects.  March 1968 service treatment records revealed he had a 
chronic productive cough and was referred to a doctor.  March 
1968 chest X-rays were normal.  In September 1968 he was seen 
with shaking, chills, and fever.  For three or four days he had a 
cough and cold.  His pharynx was injected with exudates on the 
left side.  His chest was clear to auscultation and percussion.   
April 1969 Report of Medical Examination at separation again 
noted his lungs were normal.  April 1969 chest X-rays were 
negative.  On his April 1969 Report of Medical History the 
Veteran denied any history of a chronic cough, shortness of 
breath, or pain or pressure in his chest.  

Report of VA examination in October 1971 revealed the Veteran had 
a chronic dry cough.  He smoked two packs of cigarettes daily.  
He had a family history of asthma.  His chest was symmetrical 
with equal excursions.  The lungs were clear to palpation and 
percussion.  Auscultation revealed scattered wheezes and musical 
rales in both lungs.  Chest X-rays showed no active pathology.  
Spirogram showed restrictive lung disease without obstruction to 
air flow.  Restrictive lung disease without obstruction to 
airflow was diagnosed.  

Reports from the Veteran's private physician included diagnosis 
of bronchitis in September 1972.  An August 1973 entry noted 
allergic bronchospasm.  A March 1980 entry included tonsillitis 
and bronchitis.  

Report of July 1986 VA examination includes complaints of chronic 
productive cough and shortness of breath.  No evaluation of the 
respiratory system was conducted.  

Since April 1987 the following evidence has been added to the 
claims folder:

May 1988 VA examination noted only "lungs chest to 
auscultation" with no diagnosis of any respiratory disorder.  

In November 1993 private medical records were submitted which 
included October 1981 findings of asthma with cough.  Asthma was 
diagnosed.  

Duplicates of March 1968 service treatment records were submitted 
in December 1993.  

Duplicates of private medical records of treatment for bronchitis 
in the early 1970's were resubmitted.  

April 1994 VA examination includes history of a chronic cough 
since 1968.  The Veteran reported he was sent to the hospital in 
Vietnam for a chronic cough.  Since that time he had a persistent 
problem with a productive cough.  He smoked one half pack of 
cigarettes per day for 10 years.  He quit in 1968.  He complained 
of shortness of breath and chest congestion.  His episodes of 
congestion with cough and shortness of breath occurred one to two 
times per month.  They were not associated with elevated 
temperature.  His chest was clear to auscultation.  No rhonchi, 
wheezes or rales were present.  He had normal chest mobility.  
April 1994 VA chest X-rays revealed a normal chest.  A chronic 
cough was diagnosed.  

December 1994 VA chest X-rays were normal.  

July 1995 VA X-ray reports include an impression of mild chronic 
obstructive pulmonary disease.  

July 1998 VA chest X-ray found no evidence of acute pulmonary 
disease.  

August 2003 VA chest X-rays showed mild hyperinflation of the 
lung fields.  Mild interstitial changes in the lung bases were 
likely chronic.  No focal air space opacity/consolidation was 
identified.  No pleural effusions were seen.  

December 2003 VA evaluation found his breath sounds were clear 
and there was no cough.  

May 2004 VA records noted the Veteran had an "upper respiratory 
infection sinusitis," antibiotics and an Albuterol inhaler were 
prescribed.  

February 2005 VA chest X-rays found hyperinflation of the lung 
fields with no acute lung infiltrates noted.  Central hilar 
prominence was again seen.  No pleural effusions or pneumothorax 
was identified.  

VA records from October 2005 include diagnosis of chronic 
bronchitis.   The Veteran complained of lung pain and had an 
Albuterol inhaler.  

A January 2006 evaluation by a private physician for disability 
determination by the Social Security Administration found faint 
wheezing with diminished breath sounds.  Chronic obstructive 
pulmonary disease (COPD) was diagnosed.  

A VA respiratory examination was conducted in August 2006.  The 
Veteran reported he had daily thick brownish sputum but no 
spitting up blood or anorexia.  He walked approximately one half 
mile twice a week and had shortness of breath at that time.  He 
had burning in his chest.  On auscultation of the lung fields 
there was no noted wheezing, rhonchi, or rales anteriorly or 
posteriorly.  He had a dry cough at intervals during the 
examination that was not productive.  His chest was symmetrical 
and nontender on palpation.  August 2006 VA chest X-rays showed a 
normal chest.  August 2006 VA pulmonary function analysis found 
minimal obstructive lung defect.  The Veteran had quit smoking 
cigars one year previously.  He had problems with "inspiratory" 
on all testing.  He used Albuterol.  The following diagnosis was 
recorded: Minimal obstructive lung defect with non-productive 
cough at intervals and shortness of breath with exertion by 
history, none found on clinical examination.  The RO requested an 
opinion as to whether any current lung disorder was at least as 
likely as not due to chronic cough shown in service.  The 
examiner stated she had reviewed the evidence of the claims 
folder by diagnostic, clinical and history identified in the body 
of the report and could not resolve the issue of whether any 
current lung disorder was at least as likely as not due to 
chronic cough in service with 100 percent certainty without 
resort to speculation due to the inconsistency of the evidence 
presented.  

August 2007 VA chest X-rays showed mild emphysematous changes.  

May 2008 VA records included diagnosis of COPD.  

VA examination in November 2009 revealed his chest was 
bilaterally symmetric and respirations were regular and rhythmic.  
His lungs were clear without wheezes or crackles.  

March 2010 VA records include diagnosis of mild COPD by pulmonary 
function testing.  

The evidence submitted since the last final disallowance of the 
claim is cumulative and redundant.  Previously there was evidence 
of a chronic cough in service and post service diagnosis of 
various lung disorders.  

The additional evidence includes only more post service treatment 
for various respiratory disorders.  There remains no evidence 
linking the symptoms of a chronic cough in service with any 
current lung disorder.  

The additional evidence submitted does not relate to an 
unestablished fact.  It merely includes additional records of 
post service treatment and diagnosis of pulmonary disorders 
without any evidence linking them to service or the cough 
symptoms in service.  

As new and material evidence has not been submitted, the claim is 
not reopened.  


ORDER

An increased rating for duodenal ulcer is denied.  

New and material evidence has been submitted to reopen the claim 
for service connection for diverticulitis, to this extent only 
the appeal is granted.  

New and material evidence to reopen the claim for service 
connection for a lung disorder has not been submitted, the appeal 
is denied.  


REMAND

The Veteran contends he had abdominal pain in service caused by 
diverticulitis.  He has submitted an August 2006, statement from 
his private physician linking abdominal pain in 1969 to his 
diverticulitis.  In this regard, however, at his service 
separation examination in April 1969, the Veteran denied ever 
having had either frequent indigestion or stomach trouble.  (The 
abdominal and visceral abnormality noted on clinical evaluation 
at that time was specifically identified as a right inguinal 
hernia.)  In addition, there are no post service medical records 
in the file dated in 1969.  Therefore, the basis for the 
assertion of the existence of abdominal pain in 1969, is unclear.  
Also unclear, is when this private physician first treated the 
Veteran.  

In these circumstances, an attempt to ascertain the earliest date 
that Dr. Hoffman treated the Veteran should be made, and if prior 
to 1970 (when stomach pain is first documented), attempts to 
obtain copies of the records of that treatment should be 
undertaken.  Likewise, the Veteran should be examined and an 
opinion obtained as to whether it may be concluded the Veteran's 
diverticulitis had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.	  Contact the Veteran and request he 
identify the earliest date he was treated 
by Michael G. Hoffman, MD, or the office 
at which Dr. Hoffman practices.  If he 
replies that this treatment was prior to 
1970, attempts to obtain the records of 
this pre-1970 treatment should be made. 

2.	  Arrange for the Veteran to be examined 
by an individual with a background in 
gastrointestinal disorders.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner is asked to 
elicit from the Veteran a full 
description of his abdominal pain 
history.  After reviewing the claims 
folder, (currently documenting post 
service stomach complaints beginning in 
February 1970) and conducting the 
examination, the examiner is asked to 
render his/her diagnosis(es), and offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability) 
that the onset of recurrent 
diverticulitis occurred in service.  The 
examiner is asked to explain the basis 
for any opinion expressed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


